DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 
 Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a device with the features of claims 21 and 33 which also has a temperature sensor on an electrode (claims 24 and 32, respectively), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 24 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The whole purpose of the invention is to isolate the temperature sensor from the electrode: “the catheter can include an insulating chamber extending at least partially about the ablation electrode and configured to at least partially insulate the sensor from the ablation electrode” ([0008] of the printed publication). Therefore, not only is the specification devoid of any reference to an electrode on the outer surface of the ablation electrode (in the context of figure 5 specifically) but such a configuration violates the central purpose of the device. It is noted that claim 32 has been amended in a similar manner but is broad enough to be able to be interpreted more consistently with the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21, 24, 26, 31-33, and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi (US 2008/0147060).
Regarding claims 21, 24 and 26, Choi discloses a catheter device comprising an elongate body (some portion of 60 proximal to the distal-most end of temperature sensor 62, figs. 8-9) with a lumen (a portion of the interior of 60 corresponding to the elongate body as defined above). At the distal end of the elongate body is an ablation electrode with proximal and distal portions (the portion of 60 distal to the elongate body as defined above), where the proximal portion has a diameter smaller than the other diameter of the distal region (the proximal portion includes slot 64 which has a smaller diameter than the portion of 60 distal to the slot). The claim language “coupled to” is a product-by-process limitation which does not materially influence the final product (MPEP 2113). Alternatively, any parts of a medical device can be considered “coupled to” each other, and as yet another alternative it is well established that electrodes integral with conductive tubes and electrodes attached to conductive tubes are functional equivalents (see MPEP 2144.06 and the conclusion below for a supporting reference). The ablation electrode further defines a passageway fluidly connected to the lumen (the portion of the interior distal to the lumen as defined above). The device further includes an insulating chamber (64) with an outer diameter that is substantially the same as (i.e. isodiametric with) the outer diameter of the distal region (insulation 66 forms an outer later), and a temperature sensor located on an outer surface of the ablation electrode (62). The insulation chamber extends at least partially around an outer surface of the electrodes, as any two-dimensional shape would. The temperature sensor resides in an area defined between the outer wall of the insulating chamber and the proximal region of the ablation electrode. Even when holding the temperature sensor, the area of the insulating chamber will have some other material, no matter how residual, since the insulating chamber and the temperature sensor will not match molecule to molecule, and fluid or solid covers all possible materials. 
Regarding claims 31 and 32, the device of Choi performs the recited method.
Regarding claims 33, 36 and 38, the device of Choi discloses all the limitations as discussed above if the “ablation electrode” recited in claim 33 is understood to be the entire element 60. Any conceivable structure is capable of being attached to any other structure, including Choi’s ablation electrode to a hypothetical “elongate body of a catheter device.” However, see the conclusion below for a teaching that integral electrodes and attachable electrodes are recognized to be functional equivalents (as discussed in MPEP 2144.06).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26, 28, 31-35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US 5,456,682) in view of Panescu (5,688,267).
Regarding claims 21, 26, 28, 31-35 and 38, Edward discloses a device including and method of using an elongate body (22, figs. 7A-C), an ablation electrode (16) with a distal region (the portion distal of the lateral temperature sensing ports) and a proximal region (the portion including the lateral sensing ports) connected to an elongate body (fig. 7C), where an insulation chamber extends partially around the outer surface of the proximal region (one or more of the lateral sensing ports, including elements 88, 102, 104 and 108B-D). The insulating chamber has an outer diameter that is substantially the same as an outer diameter of the distal region (the proximal edge of the distal region being an almost identical diameter with the distal edge of the insulating chamber, fig. 7C). Within an area defined between the outer wall of the insulating chamber and the proximal region of the electrode there resides a temperature sensor (94) which is spaced on an inner surface of the insulating chamber and external to an outer surface of the ablation electrode (i.e. a distal portion of the external surface of the electrode which defines the cylindrical walls of a given chamber, fig. 7C). The sensor is attached to the electrode using a solid insulative material (i.e. any of the elements between the sensor and the electrode: 88, 100, 102 and/or 104, where at least some of those elements are polymers e.g. col. 7 lines 56-65). The proximal and distal ends of the electrode extend beyond the insulating chamber (figs. 7A-C). Edwards does not disclose fluid delivery structure. However, fluid circulation and/or delivery is ubiquitous in the electrosurgical art and Applicant has not disclosed that using a fluid produce an unexpected result.  Panescu discloses another device which uses an isolated temperature sensor (fig. 10) and further includes the use of a fluid transmitted through fluid pathways in the elongate body and ablation electrode (e.g. note arrows in fig. 10) for cooling (e.g. col. 6 lines 10-14). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Edwards to include a fluid pathway through the elongate body and the ablation electrode, as taught by Panescu, that would produce the predictable result of cooling the electrode.

Claims 25, 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards and Panescu, further in view of Dobak (US 6,042,559).
Regarding claims 25, 27 and 37, Edwards-Panescu does not disclose the insulating chamber is defined by material which has an inner surface so as to contain a fluid insulator. However, Edwards dose disclose that the insulating chamber insulates the sensor from the ablation electrode, defines a fixed volume and is attached to the ablation electrode using an insulative material, where the sensor is spaced from an outer surface of the ablation electrode (fig. 7). However, the fact that Applicant has claimed these mutually exclusive characteristics (a fluid or solid insulator) suggests that neither produces an unexpected result, where using a fluid insulator would require the insulating chamber to have some exterior surface to contain the fluid. Dobak discloses a medical device and teaches that air and polymers are functionally equivalent for the purposes of insulation (col. 6 lines 4-29, see MPEP 2144.06). Therefore, it would have been obvious to one of ordinary skill in the art to provide the insulating chamber of Edwards-Panescu with any commonly known insulator, including a fluid such as air as taught by Dobak, that would produce the predictable result of insulating the temperature sensors from heat generated by the electrode. This modification is understood to include using a material with an inner surface to define the chamber, where Edwards shows the temperature sensor is in communication with the radial edge (figs. 7A-C) which would, when modified as taught by Dobak, result in the temperature sensor being in communication with the inner surface of the insulation chamber. 

 Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive. Applicant has amended the claims and provided arguments as to why the amended claims overcome the rejections of record. However, it appears that applicant considers the substantive amendment to be related to the phrase “substantially isodiametric” (a phrase absent from the specification so there can be no special definition) which means “substantially the same diameter” which is not only a very broad limitation but was essentially what the claims previously recited. The arguments state that the slot in the electrode of Choi does not read on the claim limitations, but it is unclear why exactly Applicant believes that to be the case. Applicant states that the structures in the prior art are not isodiameteric, which may or may not be true, but they are “substantially” isodiameteric which is what the claims recite. Generally speaking the slot is by definition an area (i.e. the area that holds the sensor), the area includes a sensor, the insulation that forms the chamber defining the area has a diameter “substantially” the same as the outer diameter of the ablation electrode and the outer diameter of the ablation electrode, the chamber, the area and the insulation are all “substantially” isodiametric. The new claim language cannot be interpreted to mean the area strictly defines a substantial absence of material since the dependent claims clarify the area can be filled with a solid material. There are other minor additions to the claims which have been addressed in the rejections above. 
In the interest of compact prosecution it is noted that Applicant’s embodiment shown in figure 5 and the cited references have clear differences. One difference is that the electrode curves from a first diameter to a second diameter less than the first diameter, in a distal-to-proximal direction, before curving from the second diameter back to the first diameter, also in a distal-to-proximal direction, where the sensor is substantially radially aligned with the second diameter (it has not been determined whether this exact language is supported by the specification). While the mere presence of a curve is unlikely to be a meaningful difference, the cited references clearly do not show the electrode curving inward and then outward relative to the position of the sensor. If Applicant would care to discuss proposed amendments (or arguments) before filing a response, the Examiner’s contact information can be found below.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a teaching that an electrode can be provided integral with or attached to a conductive tube, see column 5 lines 22-47 of US 7,198,625 to Hui.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794